HOOK, Circuit Judge.
Collins was indicted for introducing liquor into the Indian country. He waived arraignment and pleaded not guilty. When the case came on for trial, he asked leave to withdraw his plea, so that he could demur to the indictment. His motion was denied, and he was tried, convicted, and sentenced.
[ 1J It is admitted that granting or denying such a motion is a matter of discretion, but it is urged that the trial court abused its discretion, because it had then recently sustained a demurrer to a like indictment against one Wright, and that until reversed that ruling stood as the law of the land, to be obeyed by the court. The Supreme Court afterwards reversed the ruling in the Wright Case, 229 U. S. 226, 33 *672Sup. Ct. 630, 57 L. Ed. 1160; but it is contended that its decision does not relate back to cure a previous abuse of discretion by the trial court. The statement of the contention shows its unsoundness. There was no abuse of discretion. Collins was a stranger to the Wright Case, and he could be neither prejudiced nor helped by it, excepting as it might finally result in the authoritative declaration of some principle of law affecting everybody. He had no legal interest in a ruling at the trial of another case. '
W. J. Sullivan and R. Emmett Stewart, both of Muskogee, Old., for petitioner.
[2] A trial court does not irrevocably commit itself to its views of the law, even in the case in which they are announced, when there is no invasion of some constitutional safeguard, like immunity from double jeopardy, nor prejudice to the defendant in making his defense. Ordinarily a trial court may correct its misconceptions as it goes along. Certainly it is not required to carry those of ose case over into another.
The sentence is affirmed,